DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a battery comprising a cathode, a solid electrolyte layer comprising (was not chosen) and a composite negative electrode comprising a current collector (not chosen) and a negative active material layer comprising a solid electrolyte comprising a sulfide based, carbon material comprising CNT and metal particles (material not cited) in the reply filed on 8-23-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:        In [0067] describing Figure 2 does not include a discussion of (21)(23)(11) and (13).
         In [0067] describing Figure 2 does not include a discussion of (11) (13)(21) and (23) cited in the drawings. In addition, the gap(s) in layer (13) has not been defined.          In [0082 and 0084] describing Figure 6B does not include a discussion of (131) cited in the drawings.           In addition, the gap(s) (133) have not been labeled in Figures 6A-6D.          In [0084] describing Figure 6D does not include a discussion of (30) and (131) cited in the drawings.                                        Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:            In [0068] describing Figure 3, does not include (10) cited in the specification.           In [0080] describing Figure 6A-6D, does not include (13) cited in the specification.
           In [0081] describing Figure 6A, does not include gap (133) cited in the specification.
           In [0082] describing Figure 6B, does not include gap (133) cited in the specification.           In [0083] describing Figure 6C, does not include gap (133) cited in the specification.        Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

                                              Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a negative electrode active material layer comprising a negative active material, does not reasonably provide enablement for a negative electrode active material layer not containing a negative active material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the unit cells satisfying the equation cited in claim 4, does not reasonably provide enablement for any A/B range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the unit cells satisfying the equation cited in claim 5, does not reasonably provide enablement for any A/C range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a planar cross-sectional shape of the unit cells being a quadrangle and having a length of one side of the quadrangle 500-20,000 µm, does not reasonably provide enablement for any length of one side of the unit cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the height of the unit cells being 10-100 micrometers does not reasonably provide enablement for any height of the unit cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the length of the gap between the unit cells being 500-10,000 µm does not reasonably provide enablement for any length of the gap between the unit cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the solid electrolyte including a sulfide based solid electrolyte material or an oxide based solid electrolyte material present in the negative electrode active material layer does not reasonably provide enablement for any solid electrolyte material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0123-0125].
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the carbon material having an average length of 1-300 µm and an average diameter of 1-100  nanometers does not reasonably provide enablement for any average length or average diameter of the carbon material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mass ratio of the carbon material and the solid electrolyte contained in the unit cells of 2:8 to 8:2 does not reasonably provide enablement for any ratio of the carbon material to the solid electrolyte material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a plurality of metal particles dispersed in the solid electrolyte does not reasonably provide enablement for the electrolyte not containing a plurality of metal particles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling a plurality of metal particles comprising the materials cited in claim 15, does not reasonably provide enablement for any material for the metal particles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mass ratio of metal particles and the solid electrolyte contained in the unit cells of 0.05 : 9.95 to 2-8 does not reasonably provide enablement for the amount of the metal particles to the solid electrolyte.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no discussion in this specification to how lithium is precipitated in the gap between the unit cells during charging because claim 1 does not contain any mention of lithium.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the solid electrolyte layer including a sulfide based solid electrolyte material or an oxide based solid electrolyte material does not reasonably provide enablement for any solid electrolyte material for the solid electrolyte layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 1 is rejected because it is unclear how a negative electrode active material layer can be one, if no negative active material is present in the layer.
           Claim 1 is rejected because unclear what is meant by “unit cells” or “unit cells arranged with the gap therebetween” as cited in claim 1. This makes the claim vague and indefinite.          Claim 2 is rejected because it is unclear what the upper range of m and n are.          Claim 3 is rejected because it is unclear how lithium can be precipitated in the gap between the unit cells during charging because no lithium is present. This makes the claim vague and indefinite.         Claim 10 is rejected because it is unclear how the solid electrolyte is electrically connected by the carbon material.  It is also unclear what is the solid electrolyte connected to.
         Claim 20 is rejected because it is unclear if the solid electrolyte layer comprises the same or different material of the solid electrolyte of the negative electrode. Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.            Yamazaki et al. (US 9,059,478) teaches in claim 1, a lithium secondary battery comprising a positive electrode comprising a positive electrode current collector and a positive electrode active material layer comprising a graphene layer comprising a plurality of single-crystal particles, the positive electrode active material layer provided over the positive electrode current collector, a negative electrode and an electrolyte between the positive electrode and the negative electrode wherein each of the plurality of single-crystal particles comprise a lithium containing composite oxide which is expressed by Formula LiMPO4 where M is one or more of Fe, Co and Mn and wherein a part of the plurality of single-crystal particles does not overlap with the grapheme layer which is in direct contact with the positive electrode current collector, wherein each of the plurality of single-crystal particles have a length in an a b-axis direction is shorter than each of the lens in an lowercase a-axis direction and a c-axis direction and wherein each of the plurality of single-crystal particles is provided over the positive electrode current collector so that the b-axis of the single-crystal particle intersects with the surface of the positive electrode current collector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727